Per Curiam :
None of the assignments of error in this case can be sustained. 'The exceptions relating to the challenge of jurors are not novel, and similar ones have been passed upon so frequently by this court, that further discussion of them would be to no purposed On the question of the prisoner’s insanity, the rulings and charge ■of the learned judge of the court below are unexceptionable.
The judgment of the Court of Oyer and Terminer is affirmed; and it is ordered that the record be remitted to that eourt, for the purposes of execution.